Atkinson, J.
There having been no effort to make a brief of the evidence which has been transmitted to this court as a part of the record, and it being impossible to consider any questions of law made by the bill of exceptions without reference to the evidence introduced upon the hearing of the application for temporary alimony, this court will not undertake to determine the questions of law made, and, while not dismissing the writ of error, will let the judgment of the court below stand

Affirmed.